DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/7/2020 has been entered.  Claims 1-16 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawulski et al. (WO 2015007820).
Regarding claim 1, Pawulski discloses an injection device comprising: a housing (10) having a longitudinal axis; an axially-depressible dose button (70); a dose indicator (scale members 140 and 150) comprising an odometer (see Fig. 6 - scale members 140 and 150 function as an odometer) positioned within the housing (10) and arranged about said longitudinal axis; a dose selector (80) operatively connectable in series to the dose indicator (scale members 140 and 150) (see page 19 lines 23-25), the dose selector (80) and the dose indicator (scale members 140 and 150) being capable of cooperating with one another to set a dose to be ejected from the injection device (see page 19 lines 23-25); and a spring (90) capable of storing energy necessary for ejecting the dose from the injection device (see page 19 lines 23-25); wherein the spring (90) is locked at one end to the dose indicator (scale members 140 and 150) such that a charging force can be transferred in series from the dose selector (80) to the spring (90) via the dose indicator (scale members 140 and 150) (see page 19 lines 23-25), when the dose selector (80) is operatively connected to the dose indicator (scale members 140 and 150), to increase the energy stored by the spring (90) (see page 19 lines 23-25).

Regarding claim 2, Pawulski discloses the injection device of claim 1, wherein the dose selector (80) is operatively connectable to the dose indicator (scale members 140 and 150) via a ratchet pawl (spline features 44), the ratchet pawl (spline features 44) releasably engaging the dose selector (80) and preventing counter-rotation of the dose indicator (scale members 140 and 150) during dose setting, the ratchet pawl 

Regarding claim 3, Pawulski discloses the injection device of claim 2, wherein said charging force can be transferred from the dose selector (SO) to the spring (90) via the engaged ratchet pawl (spline features 44) and dose indicator (scale members 140 and 150) (Note: Rotating the dose selector 80 rotates the driver 40 which has a ratchet pawl 44, Rotation of the driver 40 also rotates the dose indicator 140/150, which adds tension/charging force to the spring 90 - see page 19 lines 23-30).

Regarding claim 4, Pawulski discloses the injection device of claim 1, wherein the spring (90) is a torsion spring and the charging force transferred to the spring (90) is a charging torque (see page 19 lines 23-25).

Regarding claim 5, Pawulski discloses the injection device of claim 4, further comprising a drive assembly (40) having a rotational to axial coupling (see page 15 lines 6-7), where the drive assembly (40) is rotationally drivable by the torsion spring (90) (see page 19 lines 23-25 and page 16 lines 26-27) and is arranged to provide an axial force for ejecting the dose from the injection device (see page 22 lines 1-9).

Regarding claim 6, Pawulski discloses the injection device of claim 5, wherein the drive assembly (40) is rotationally drivable by the torsion spring (90) via the dose indicator (scale members 140 and 150) (see page 19 lines 23-25).

Regarding claim 8, Pawulski discloses the injection device of claim 1, wherein the spring (90) is locked to the dose indicator (scale members 140 and 150) via one or more intermediate components (40) capable of transmitting the charging force (see page 19 lines 23-25 and page 16 lines 23-27).

Regarding claim 10, Pawulski discloses the injection device of claim 1, wherein the dose selector (80) is coupled to the dose indicator (scale members 140 and 150) via one or more intermediate components (40) capable of transmitting the charging force (see page 19 lines 23-25).

Regarding claim 11, Pawulski discloses the injection device of claim 1, wherein the dose indicator (scale members 140 and 150) is marked with a sequence of numbers or symbols (see page 17 lines 31-33 and page 18 lines 13-16), at least one of the numbers or symbols being visible through an aperture or window (15) in the housing (10).

Regarding claim 12, Pawulski discloses the injection device of claim 1, wherein the odometer (see Fig. 6 - scale members 140 and 150 function as an odometer) comprises: a units wheel (140) operatively connected to the dose selector (80) (via the 

Regarding claim 13, Pawulski discloses the injection device of claim 1, further comprising a medicament container (170).

Regarding claim 14, Pawulski discloses the injection device of claim 13, wherein the medicament container (170) comprises a pre-filled syringe or cartridge (170 is a cartridge) (Note: only one of “a pre-filled syringe" or a "cartridge” is required by this claim).

Regarding claim 15, Pawulski discloses the injection device of claim 13, further comprising a medicament contained in the medicament container (170) (see page 6 line 30).

Regarding claim 16, Pawulski discloses the injection device of claim 15, wherein the medicament is selected from the group comprising: antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pawulski et al. (WO 2015007820), as applied to claim 1 above, in view of Bilton et al. (WO 2014166909).
Regarding claim 7, Pawulski discloses the injection device of claim 1. However, Pawulski fails to disclose that the spring is directly locked to the dose indicator.
Bilton discloses an injection device having a housing (10), a dose button (70), a dose indicator (120), a dose selector (80), and a spring (90), wherein the spring (90) 

Regarding claim 9, Pawulski discloses the injection device of claim 1. However, Pawulski fails to disclose that the dose selector is directly coupled to the dose indicator.
Bilton discloses an injection device having a housing (10), a dose button (70), a dose indicator (120), a dose selector (80), and a spring (90), wherein the dose selector (80) is directly coupled to the dose indicator (120) (Note: the dose indicator 120 is permanently attached to a dial sleeve 60, wherein the combined unit of the dose indicator and dial sleeve is directly coupled to the dose selector - see page 16 lines 12-17) (see page 19 lines 24-26). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dose selector of Pawulski to be directly coupled to the dose indicator in order to increase options for how to manufacture the device (see Bilton page 16 lines 12-17).

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
directly from the dose selector to the dose indicator, then to the spring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783